Exhibit 10.2

 

EXECUTION COPY

 

THIRD AMENDMENT
TO
MASTER REPURCHASE AGREEMENT

 

THIRD AMENDMENT, dated as of April 13, 2012 (the “Amendment”), to the Master
Repurchase Agreement dated as of December 3, 2010, as amended by that certain
First Amendment to Master Repurchase Agreement dated as of April 8, 2011, and as
further amended by that certain Second Amendment to Master Repurchase Agreement
dated as of June 30, 2011 (the “Existing Master Repurchase Agreement”), by and
among Excel Mortgage Servicing, Inc., a California corporation, with an address
at 19500 Jamboree Road #400, Irvine, California 92612, as a seller (“Excel”),
AmeriHome Mortgage Corporation, a Michigan corporation, with an address at 2141
W. Bristol Road, Flint, Michigan 48507, as a seller (“AmeriHome”) (Excel and
AmeriHome are individually and collectively referred to herein as “Seller”), and
Customers Bank, a Pennsylvania state-chartered bank, with an address at 99
Bridge Street, Phoenixville, Pennsylvania 19460 (the “Buyer”).

 

RECITALS

 

The Seller has requested the Buyer to agree to amend the Existing Master
Repurchase Agreement as set forth in this Amendment.  The Buyer is willing to
agree to such amendment, but only on the terms and subject to the conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Definitions.  Unless otherwise indicated, capitalized terms that are used but
not defined herein shall have the meanings ascribed to them in the Existing
Master Repurchase Agreement.

 

ARTICLE II
AMENDMENT

 

1.                                      The following definitions contained in
Section 1 (Definitions) of the Existing Master Repurchase Agreement are hereby
deleted and replaced in their entirety by the following:

 

“Adjusted Tangible Net Worth” means, at any date, GAAP Net Worth minus the net
book value of all items of the following characteristics which are included in
the assets of the Seller: (1) goodwill, patent rights, licenses and similar
intangible assets, (2) notes and accounts receivable due from officers,
stockholders, employees or other related entities, (3) subscribed stock, and (4)
other assets which may be deemed reasonably unacceptable by the Buyer.  The
following assets are specifically excluded:  (1)(a) the value of capitalized
servicing rights that

 

--------------------------------------------------------------------------------


 

exceeds 0.75% of the unpaid principal balance of the mortgage loans in the
servicing portfolio or (b) if the capitalized servicing rights have a third
party valuation, then the value of capitalized servicing rights that exceeds the
lesser of such third party valuation of the capitalized servicing rights or 1.0%
of the unpaid principal balance of the mortgage loans in the servicing
portfolio, and (2) REO including land (Real Estate Owned).  Any third party
valuation of capitalized servicing rights must be acceptable to Buyer in its
reasonable judgment.

 

“Maximum Aggregate Purchase Price” means Thirty Eight Million Five Hundred
Thousand and 00/100 Dollars ($38,500,000.00).

 

2.                                      The definition of “Tangible Net Worth”
contained in Section 1 (Definitions) of the Existing Master Repurchase Agreement
is hereby deleted.

 

ARTICLE III
RETROACTIVITY

 

The definition of Adjusted Tangible Net Worth shall be effective as of
December 3, 2010.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

All representations and warranties contained in the Existing Master Repurchase
Agreement are true and correct as of the date of this Amendment (except to the
extent that any of such representations and warranties expressly relate to an
earlier date).

 

ARTICLE V
MISCELLANEOUS

 

1.                                      Ratification.  Except as expressly
affected by the provisions hereof, the Existing Master Repurchase Agreement, as
amended, shall remain in full force and effect in accordance with its terms and
ratified and confirmed by the parties hereto.  On and after the date hereof,
each reference in the Existing Master Repurchase Agreement to “the Agreement”,
“hereunder”, “herein” or words of like import shall mean and be a reference to
the Agreement as amended by this Amendment.

 

2.                                      Limited Scope.  This Amendment is
specific to the circumstances described above and does not imply any future
amendment or waiver of rights of the Buyer and the Seller under the Existing
Master Repurchase Agreement.

 

3.                                      Severability.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

2

--------------------------------------------------------------------------------


 

4.                                      Caption.  The captions in the Amendment
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which counterparts shall be
deemed to be an original, and such counterparts shall constitute but one and the
same instrument.

 

6.                                      Applicable Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

ATTEST:

 

CUSTOMERS BANK

 

 

 

 

 

 

 

By:

/s/ J. Christopher Black

 

By:

/s/ Glenn Hedde

Name:

J. Christopher Black

 

Name:

Glenn Hedde

Title:

Senior Vice President

 

Title:

President, Warehouse Lending

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

EXCEL MORTGAGE SERVICING, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ William Ashmore

Name:

Ron Morrison

 

Name:

William Ashmore

Title:

Executive Vice President &

 

Title:

President

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

AMERIHOME MORTGAGE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Ron Morrison

 

By:

/s/ William Ashmore

Name:

Ron Morrison

 

Name:

William Ashmore

Title:

Executive Vice President &

 

Title:

President

 

General Counsel

 

 

 

 

Signature Page to Third Amendment to Master Repurchase Agreement

 

--------------------------------------------------------------------------------